Allow me to congratulate you. Sir, and the friendly nation of 
Bulgaria on your election as President of the General Assembly at its 
forty-seventh session. We are convinced that under your leadership the 
General Assembly will be successful. I should also like to take this 

opportunity to express my appreciation to His Excellency Mr. Samir Shihabi, 
Ambassador of Saudi Arabia, for the creative and constructive manner in which 
he guided the forty-sixth session. 
A number of newly independent European States, including Slovenia, have 
become new Members of the United Nations and are taking part in this session 
of the General Assembly. This reality, until recently almost beyond 
imagination in the context of the traditional view of international relations, 
came about through the process of democratization, which dramatically brought 
to a close the period of absolute ideologies that formed the basis of various 
forms of authoritarianism and totalitarianism. 
The far-reaching changes brought about by the end of the cold war have 
confronted the international community and the United Nations with new 
problems. The futility of attempts to solve the Yugoslav crisis and to stop 
the war against the Republic of Bosnia and Herzegovina, which in all its 
tragic dimensions is taking place in our immediate neighbourhood, is another 
indication of the insufficiency of current institutional arrangements in the 
world. This applies both to the United Nations and to regional organizations 
that complement the universality of the United Nations. 
Our international institutional arrangements were made in the 
circumstances of a world divided into political and military blocs. The 
primary function of those arrangements was to palliate the effects of 
ideological, political and military confrontation by maintaining a balance of 
power and a balance of fear and through understandings reached between the 
great Powers. In the context of such a world order, there was insufficient 
commitment to enhancing cooperation and integration, to facilitating the 
necessary evolution of the modem world as required by the nature of 
 
technology, to the organization of production, to free markets, to the 
responsibility for coordinated and accelerated economic development, to 
overcoming poverty, to the protection of the human environment and to the 
universalization of communications and information. 
 
opportunity to express my appreciation to His Excellency Mr. Samir Shihabi, 
Ambassador of Saudi Arabia, for the creative and constructive manner in which 
he guided the forty-sixth session. 
A number of newly independent European States, including Slovenia, have 
become new Members of the United Nations and are taking part in this session 
of the General Assembly. This reality, until recently almost beyond 
imagination in the context of the traditional view of international relations, 
came about through the process of democratization, which dramatically brought 
to a close the period of absolute ideologies that formed the basis of various 
forms of authoritarianism and totalitarianism. 
The far-reaching changes brought about by the end of the cold war have 
confronted the international community and the United Nations with new 
problems. The futility of attempts to solve the Yugoslav crisis and to stop 
the war against the Republic of Bosnia and Herzegovina, which in all its 
tragic dimensions is taking place in our immediate neighbourhood, is another 
indication of the insufficiency of current institutional arrangements in the 
world. This applies both to the United Nations and to regional organizations 
that complement the universality of the United Nations. 
Our international institutional arrangements were made in the 
circumstances of a world divided into political and military blocs. The 
primary function of those arrangements was to palliate the effects of 
ideological, political and military confrontation by maintaining a balance of 
power and a balance of fear and through understandings reached between the 
great Powers. In the context of such a world order, there was insufficient 
commitment to enhancing cooperation and integration, to facilitating the 
necessary evolution of the modem world as required by the nature of 

technology, to the organization of production, to free markets, to the 
responsibility for coordinated and accelerated economic development, to 
overcoming poverty, to the protection of the human environment and to the 
universalization of communications and information. 

The process of the Conference on Security and Cooperation in Europe 
(CSCE), which on the international scene in Europe complements the United 
Nations system on a regional level and whose documents helped the wave of 
democratic changes in Europe was, to a large extent, created with the 
objective of accelerating cooperation and integration. The CSCE was 
constructed and developed on the basic principles enshrined in the United 
Nations Charter and which constitute a vital precondition for the security, 
peace, welfare and progress of all. All CSCE participating States were 
therefore expected to agree voluntarily to those principles in their own 
interest. However, the CSCE was left without suitable means to respond to 
situations in which a State violated and did not respect those principles and 
norms. 
The war in the Republic of Bosnia and Herzegovina and all the horrors 
which, thanks to the media, are known to the whole world, as well as the 
Balkan crisis, in which we were also involved, are an important experience for 
the CSCE, for the United Nations and for the world at large. 
It teaches us that it is relatively simple to plead for peace. It is 
much more difficult to guarantee security and to create the stable conditions 
that would allow urgent and peaceful changes in accordance with the principles 
upholding peace, security and prosperity. This is the most important function 
of the United Nations and of all regional organizations and is the basis of 
our support for the proposal that the United Nations should rapidly create 
mechanisms for adjusting to emerging changes in the world. 
In his report "An Agenda for Peace", the Secretary-General has made an 
exceptionally cogent contribution to efforts to ensure the gradual 
establishment of security machinery that will enable the peaceful settlement 
of all disputes, primarily through an insight into the circumstances and the 
 
timely mobilization of international institutions, to prevent or quickly cut 
short armed conflicts between States Members of the United Nations and between 
sovereign States. It is in the interest of the international community that a 
war, if it occurs, does not spread to new regions and countries. The report 
contains many useful ideas about the building of peace after the conflict has 
been brought to an end and about when it becomes possible and necessary to 
create conditions for long-term security and stability in relations between 
the participants in the conflict. 
The United Nations may establish machinery which will enable it to 
intervene speedily to help the democratization of international and internal 
relations and implementation of self-determination and thus prevent lapsing 
into the kind of violence that is now tragically escalating in the Balkans. 
The United Nations has in the past been a forum for achieving the 
self-determination of many peoples. As such it was supported by Slovenia 
which, through its active role in the Allied anti-fascist coalition as part of 
former Yugoslavia, was among the Founding Members of the Organization. It is 
therefore understandable that we expect the United Nations to continue in this 
role the future. 
The world Organization has ever more Members. This is not the result or 
expression of some incomprehensible process of fragmentation: it is an 
expression of democratization of relations within those non-traditional States 
which were built not on the principle of national equality and the real common 
interest of their nations but on ideologies, on fear of bloc threats. In 
these multi-national States the levers of integration were not economic 
success and respect for the welfare and dignity of man, but rather 
 
monopolistic ideologies and a unitary party and army. In these States the 
interests and dignity of people and nations were mainly subordinated to the 
interests of the State and party or its apparatus. 
States such as Yugoslavia which, from a historical point of view, were 
artificial creations should have constantly re-examined and demonstrated their 
raison d'√™tre in the light of changing historical circumstances. Their 
disintegration is not a priori in contradiction with the logic and needs of 
integration. It is part of the same process. Individual nations enter the 
process of integration at different points. With the formation of their own 
States, they create the conditions necessary in order to enter the process of 
their own free will. 
We cannot exclude the possibility that new links and cooperation among 
States will emerge. It is essential that such links must first conform to the 
principles of international law, democracy, and respect for universally 
recognized standards for the protection of human rights and the rights of 
minorities and nations. 
The trend of the pre-modern world was towards the concentration of power 
through the conquest of territory and war. The trend of the modern world is 
increasingly economic through cooperation and association, through improvement 
of the quality of life and respect for natural limitations trends which 
were at least partly defined at the recent world ecological summit. Slovenia 
is situated in an area where the pre-modern and modern worlds meet in both 
perception and in practice. It is in the interest of the United Nations and 
of all nations of the modern world, so that the modern world will border only 
on the modern world. 
 
Allow me to suggest that after the fall of the Berlin Wall and the 
democratization of Eastern Europe, the democratic world did not respond with 
as much commitment as it did, justifiably, in the introduction of the values 
of democracy and the market economy. The world was insufficiently prepared 
for this epochal event. It is only now seeking and implementing models and 
mechanisms for overcoming and preventing the deterioration of relations 
between some of the new States. The London Conference, which tried to pave 
the way towards a political solution of the Balkan crisis, was a successful 
expression of this common search. 
The denial to the so-called Federal Republic of Yugoslavia Serbia and 
Montenegro - of participation in the General Assembly of the United Nations, a 
move that was supported by Slovenia, is convincing proof that the United 
Nations is capable of showing the necessary decisiveness in order to condemn 
the States that flagrantly violate the United Nations Charter and, above all, 
peace, security and human rights. 
After the final defeat and withdrawal of the Yugoslav army from Slovenia 
a year ago, armed conflicts flared up ever further from Slovenia. In the 
process of seeking a solution, Slovenia has worked as a constructive and 
objective participant in the Peace Conference on Yugoslavia, unselfishly 
presided over by Lord Carrington, and now the London Conference, to which it 
is currently committed. Our most immediate and most direct interest is in the 
solution of humanitarian problems and, in particular, the situation of the 
more than 70,000 refugees in our country. Our other basic interest relates to 
the settlement of all issues of State succession of the former Socialist 
Federal Republic of Yugoslavia. It goes without saying that our ultimate 
objective is the establishment of a durable peace in the Balkans. 
 
Slovenia is not in dispute with any of the nations of the former 
Yugoslavia. In accordance with the decisions of the London Conference, we 
support measures against the policies of Serbia and Montenegro and we oppose 
their attempt to usurp the succession of the Socialist Federal Republic of 
Yugoslavia. It is not hard to see that it was the recent policies of these 
two republics, which today go by the name of the Federal Republic of 
Yugoslavia, that caused the disintegration of Yugoslavia, by enforced 
domination over the others, by a reinforcement of a centralist and 
undemocratic political system, and by force and seizure; later by war, 
territorial conquest, "ethnic cleansing", concentration camps and other crimes 
which must be the subject of judicial investigation and trial; and finally by 
contempt for all the civilized values that form the basis of the Charter of 
the United Nations and key documents of the Conference on Security and 
Cooperation in Europe (CSCE). 
The Helsinki Final Act is undoubtedly one of those invaluable codes of 
behaviour a guide to the development of human rights, respect for borders 
and their openness and the protection of minorities which, through general 
respect, regulate the process of the democratization of relations between 
nations and States in a peaceful framework. 
The authorities of the former Yugoslavia did not really accept the 
Helsinki principles. They did not believe that signing the document bound 
them to respect them. The tragedy in the Balkans would not have occurred had 
the Helsinki principles been respected and implemented in the former 
Yugoslavia. It could have been avoided. Even once it had started, it could 
have been resolved peacefully precisely by respecting the Helsinki 
principles with the understanding that this might affect the political map 
of Europe. Such understanding would have prevented the damage, as well as the 
 
simplifications and justifications that frequently attribute the crisis in the 
Balkans, and similar situations elsewhere, to irrational nationalist passion, 
nationalist animosities, tribalism and the like. 
Slovenia chose independence with its implementation of the right to 
self-determination. Slovenia proposed the peaceful dissolution of Yugoslavia 
in the manner advocated by Russia at the time of the dissolution of the Soviet 
Union, when Russia supported the independence of all the republics of the 
former Soviet Union. 
Slovenia does not oppose modern movements towards integration. It 
supports them provided they are based, like the European Community, on respect 
for the interests of all those involved, and on equal cooperation and 
agreement. Slovenia wishes to join the European Community and is prepared 
voluntarily to surrender such parts of its sovereignty as all members of the 
European Community must surrender. Slovenia does not wish this only because 
of its need for economic integration, but also because of its historical 
affiliation with that culture, which was interrupted by catastrophic 
ideological, political and economic divisions after the Second World War. 
Ensuring durable international peace and security requires the fulfilment 
of certain conditions, among which respect for human rights is of critical 
significance. Those States that do not respect human dignity and human rights 
at home will not respect the dignity and sovereignty of other nations and 
other States. It is evident that threats to international peace very often 
start with violations of human rights within the boundaries of countries which 
later disturb the peace. 
The Republic of Slovenia attaches great importance to concern for the 
implementation of human rights and fundamental freedoms. As a new, sovereign 
State, it is strongly committed to the view that in our times State 
 
sovereignty is primarily defined by criteria of the legitimacy of State 
authority and respect for human rights. This is due above all to the 
practical importance of human rights as a guarantee of social stability and 
peace and thus as an important constituent of international peace and security. 
At a time when the setting of international standards in the field of 
human rights is being completed, concern for the effectiveness of their 
implementation and of international supervision is of high priority. 
Experience has shown that assuring respect for human rights, including 
especially the rights of persons belonging to national, ethnic, religious and 
linguistic minorities, is of critical importance for extinguishing crises and 
establishing peace. Efforts at post-conflict peace-building will be 
precarious and incomplete if that condition for stabilization is not fulfilled 
and supervised. The Secretary-General also fully stresses this in his 
important report "An Agenda for Peace" (A/47/277). 
There is one further question which highlights the need to review the 
suitability of institutional arrangements. This is the problem of refugees, 
as demonstrated in the war against Bosnia and Herzegovina. It is clear that 
an arrangement meeting the need to protect the personal status and integrity 
of an individual forced to abandon his country through fear of political and 
physical violence is inadequate for a mass exodus of entire nations fleeing 
threatened genocide as a result of a war of conquest and the "ethnic 
cleansing" of territory conquered by an aggressor. 
A million Muslim refugees from the Republic of Bosnia and Herzegovina are 
without adequate protection and without an internationally guaranteed status. 
They are ever more widely scattered throughout Europe. There are close to 
100,000 in my own country, which is, with great difficulty, providing them 
with food and shelter. The Bosnian Muslims are becoming a nation without a 
 
land, without a State, with all the attendant tragic consequences, including 
repercussions for the protection of Europe against terrorism. It is of such 
hopelessness that terrorism is born. It is tragic that in this war against a 
State Member of the United Nations, composed of three nations, Croats, Muslims 
and Serbs, the Muslims should remain almost unprotected. That is why they 
seek refuge throughout Europe. 
At a number of international conferences we have proposed that United 
Nations peace-keeping forces create a safe haven in Bosnia and Herzegovina 
itself, where the relative safety of refugees would be assured, since, after 
the war, when decisions are made on the fate of that State, the Muslims must 
be present and active, physically and politically. The division of the State 
would otherwise become a reality. It would also be a reality that aggression 
had been rewarded by the allocation of conquered territory and that the world 
had recognized the policy of fait accompli and shut its eyes to violations of 
the principles of humanitarian rights, and to the perpetration of genocide. 
Of equal importance is an effective mechanism for prompt action in the 
resolution of humanitarian problems created by armed conflict. It is 
particularly important that the humanitarian assistance - in which the High 
Commissioner for Refugees, Mrs. Sadako Ogata, the United Nations Children's 
Fund (UNICEF) and its Executive Director, Mr. James Grant, and 
Under-Secretary-General Jan Eliasson have invested so much effort - be 
provided in a timely manner. The importance of humanitarian measures, even if 
they require overcoming resistance and military protection, has been 
demonstrated recently in some of the armed conflicts of the past year, 
including the conflicts in the Gulf and in the Balkans. Inability to 
guarantee humanitarian assistance is inexcusable and compromises the 
international community and, unfortunately, the United Nations. 
 
In a period of eased international relations and a search for new 
orientations for development, there is an important way in which the potential 
role of the United Nations has been extended: in preventive diplomacy and the 
creation of measures which are a real contribution to defusing conflicts, 
dealing with their underlying causes and overcoming their consequences. 
Preventive diplomacy is a task for the future; it will require supplementing 
and reinforcing the work of the United Nations. It presupposes a knowledge of 
history and respect for the principles of the equality and self-determination 
of all peoples, and for other principles contained in the Charter of the 
United Nations. In their own interests and in the common interest, the 
Members of the United Nations will have to fulfill those principles. Only 

thus will the authority of the United Nations be enhanced and protected, and 
the hope which people, including the people of Slovenia, have invested in it 
be justified. 
The United Nations has alleviated, as far as it could, the negative 
effects of bloc rivalries and the bipolar division of the world. Now, the 
world needs a United Nations which is capable of guiding, harmonizing and 
assisting change. This can be achieved only if the Organization can 
revitalize, restructure and democratize its own system. We are firmly 
convinced that the United Nations, as a universal forum of multilateralism, 
will successfully take this unique opportunity to lay the foundations for a 
new and more just world, in building which the entire international community 
shares a common interest. 
 
I have devoted a great deal of attention to the crisis in the Balkans. I 
should like, however, to stress that the Republic of Slovenia is also well 
aware of other problems that beset the world, and that it has a constructive 
approach to the important aspects of an international world order that will 
not be burdened by war, poverty, illiteracy, intolerance, and injustice; of an 
order in which the Declaration of the World Summit on Children and the 
achievements of the Earth Summit in Rio de Janeiro will be implemented in 
full; and of an order in which human rights will everywhere be the standard of 
behaviour respected by States. Constructive and successful dialogue among 
developed and developing countries - as well as peace, international security, 
and disarmament - are among our priority tasks. I wish the the United Nations 
every success - success the world badly needs. 
